


Exhibit 10.17

 

SECOND AMENDMENT AGREEMENT

 

THIS SECOND AMENDMENT AGREEMENT (this “Second Amendment Agreement”) is entered
into this 27th day of February, 2013 between KKR Financial Holdings LLC, a
Delaware limited liability company (the “Company”) and KKR Financial Advisors
LLC, a Delaware limited liability company (together with its permitted
assignees, the “Manager”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Manager are parties to an Amended and Restated
Management Agreement, dated as of May 4, 2007, as amended by the First Amendment
Agreement, dated as of June 15, 2007 (the “Amended and Restated Management
Agreement”); and

 

WHEREAS, the parties hereto desire to amend the definition of “Incentive
Compensation” in Section 1(k) of the Amended and Restated Management Agreement
as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows (all capitalized terms used but not defined
herein shall have the meanings specified in the Amended and Restated Management
Agreement):

 

Section 1.  Amendment to the Amended and Restated Management Agreement.

 

Section 1(k) of the Amended and Restated Management Agreement is hereby amended
by inserting the following proviso at the end of such Section:

 

; provided further that any Shares that by their terms are entitled to a
specified periodic distribution, including, without limitation, the Company’s
7.375% Series A LLC Preferred Shares, shall not be treated as Shares, nor
included as Shares offered or outstanding, for the purpose of calculating
Incentive Compensation, and instead the aggregate distribution amount that
accrues to such Shares during the fiscal quarter of such calculation shall be
subtracted from the Company’s Net Income, before Incentive Compensation for
purposes of clause (i)(A).

 

Section 2.  Miscellaneous.  This Second Amendment Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto. 
This Second Amendment Agreement may be executed by facsimile signature.

 

Section 3.  Governing Law.  This Second Amendment Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
Agreement as of the date first written above.

 

 

KKR FINANCIAL HOLDINGS LLC

 

 

 

 

 

By:

/s/ Michael R. McFerran

 

 

Name:

Michael R. McFerran

 

 

Title:

Chief Financial and Chief Operating Officer

 

 

 

 

 

KKR FINANCIAL ADVISORS LLC

 

 

 

 

 

By:

/s/ Nicole J. Macarchuk

 

 

Name:

Nicole J. Macarchuk

 

 

Title:

General Counsel

 

--------------------------------------------------------------------------------
